          Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Robert John Adkins,                              No. CV-19-08325-PCT-JAT
10                   Petitioner,                       ORDER
11    v.
12    Lance Hetmer, et al.,
13                   Respondents.
14
15            Pending before the Court is Petitioner’s Petition for Writ of Habeas Corpus. The
16   Magistrate Judge to whom this case was referred issued a Report and Recommendation
17   (“R&R”) recommending that the Petition be denied. (Doc. 12). Petitioner, through
18   counsel, file objections to the R&R. (Doc. 13). Respondents replied to the objections.
19   (Doc. 14).
20   I.       Legal Standard
21            This Court “may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that
23   the district judge must review the magistrate judge’s findings and recommendations de
24   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
25   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263
26   F.Supp.2d 1219, 1226 (D. Ariz. 2003) (“Following Reyna-Tapia, this Court concludes that
27   de novo review of factual and legal issues is required if objections are made, ‘but not
28   otherwise.’”); Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d
      Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 2 of 11



 1   1027, 1032 (9th Cir. 2009) (the district court “must review de novo the portions of the
 2   [Magistrate Judge’s] recommendations to which the parties object.”). District courts are
 3   not required to conduct “any review at all . . . of any issue that is not the subject of an
 4   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985) (emphasis added); see also 28 U.S.C.
 5   § 636(b)(1) (“the court shall make a de novo determination of those portions of the [report
 6   and recommendation] to which objection is made.”).
 7          The Petition in this case was filed under 28 U.S.C. § 2254 because Petitioner is
 8   incarcerated based on a state conviction. With respect to any claims that Petitioner
 9   exhausted before the state courts, under 28 U.S.C. §§ 2254(d)(1) and (2) this Court must
10   deny the Petition on those claims unless “a state court decision is contrary to, or involved
11   an unreasonable application of, clearly established Federal law” or was based on an
12   unreasonable determination of the facts. See Lockyer v. Andrade, 538 U.S. 63, 71 (2003).
13   Further, this Court must presume the correctness of the state court’s factual findings
14   regarding a petitioner’s claims. 28 U.S.C. § 2254(e)(1).
15                  To determine whether a state court ruling was “contrary to” or
            involved an “unreasonable application” of federal law, courts look
16          exclusively to the holdings of the Supreme Court that existed at the time of
            the state court’s decision. Greene v. Fisher, 565 U.S. 34, 38 (2011). A state
17          court’s decision is “contrary to” federal law if it applies a rule of law “that
            contradicts the governing law set forth in [Supreme Court] cases or if it
18          confronts a set of facts that are materially indistinguishable from a decision
            of [the Supreme Court] and nevertheless arrives at a result different from
19          [Supreme Court] precedent.” Mitchell v. Esparza, 540 U.S. 12, 14 (2003)
            (citations omitted). A state court decision is an “unreasonable application of”
20          federal law if the court identifies the correct legal rule, but unreasonably
            applies that rule to the facts of a particular case. Brown v. Payton, 544 U.S.
21          133, 141 (2005). “A state court’s determination that a claim lacks merit
            precludes federal habeas relief so long as ‘fairminded jurists could disagree
22          on the correctness of the state court’s decision.’” Richter, 562 U.S. at 101,
            (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).
23
24   Amaral v. Ryan, No. CV16-00594-PHX-JAT-BSB, 2018 WL 6931889, at *5 (D. Ariz.
25   June 26, 2018) (Report and Recommendation accepted 2018 WL 6695951, at *1 (D. Ariz.
26   Dec. 20, 2018)).
27          An unreasonable application of law must be “objectively unreasonable, not merely
28   wrong; even clear error will not suffice.” White v. Woodall, 572 U.S. 415, 419 (2014)
                                                 -2-
      Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 3 of 11



 1   (internal quotation marks and citation omitted). A petitioner must show that the state
 2   court’s ruling was “so lacking in justification that there was an error well understood and
 3   comprehended in existing law beyond any possibility for fairminded disagreement.” Id. at
 4   419–20 (citation omitted).
 5            When applying these standards, the federal court should review the “last reasoned
 6   decision” by a state court. Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).
 7   Finally, “[a]n application for a writ of habeas corpus may be denied on the merits,
 8   notwithstanding the failure of the applicant to exhaust the remedies available in the courts
 9   of the State.” 28 U.S.C. § 2254(b)(2).
10   II.      Factual and Procedural Background
11            The R&R recounts the factual and procedural background of this case extensively.
12   (Doc. 12 at 2-5). Neither party specifically objected to this recounting and the Court hereby
13   accepts it. In very short summary, Petitioner was convicted by a jury and sentenced to 20
14   years in prison for second degree murder and five years in prison for vulnerable adult abuse,
15   to be served concurrently, due to Petitioner’s role in the death of his roommate. (Doc. 12
16   at 3).
17            The Court notes that at the end of his objections, Petitioner lists 5 “facts or
18   omissions” to which he objects. (Doc. 13 at 6). Petitioner does not cite where these “facts”
19   or “omissions” are found in the R&R or in the state court record. Petitioner makes no
20   argument as to how these facts or omissions are relevant to the claims in his Petition. By
21   way of example, one of the objections is, “Adkins contends that on the day of the incident
22   he had flip flops on, not sneakers.” (Id.). As discussed below, in the Petition before this
23   Court, Petitioner argues ineffective assistance of counsel. As far as the Court can
24   determine, Petitioner’s claims in the Petition have no nexus to Petitioner’s shoes on the day
25   in question. Further, the R&R does not make a factual finding regarding Petitioner’s
26   footwear. Evidence regarding blood on Petitioner’s sneakers was presented at the state
27   court trial, but it does not appear the state court made a “factual finding” on this issue either.
28   See 28 U.S.C. § 2254(e)(1). Thus, the Court cannot locate a “finding” in the R&R to which
                                                   -3-
      Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 4 of 11



 1   this purports to object, nor a finding by the state court to which this objection purports to
 2   argue deference is inappropriate, nor can the Court ascertain the relevance of this objection
 3   to the claims in the Petition. Further, Petitioner making a “contention” without any
 4   evidence would not be sufficient to overcome a state court finding if such a finding existed
 5   and was relevant. Thus, these five “objections” to “facts or omissions” are overruled
 6   because Petitioner has not articulated any basis for such objections.
 7   III.   Claims in the Petition
 8          Petitioner argues ineffective assistance of counsel in his Petition in this case.
 9   Petitioner has four factual predicates underlying his ineffective assistance of counsel claim:
10   “(1) failure to preserve the deceased victim’s body for examination; (2) failure to present
11   expert testimony to refute the testimony of the medical examiner; (3) failure ‘to investigate
12   mitigating evidence’ of other blood stains in the victim’s residence; and (4) ‘undermining’
13   Petitioner’s case in closing argument.” (Doc. 12 at 5).
14          The R&R recounts the law governing ineffective assistance of counsel claims.
15   (Doc. 12 at 12). Neither party objects to this recounting of the governing law and the Court
16   hereby accepts it. In summary,
17          To establish a constitutional violation based on ineffective assistance of
            counsel, a petitioner must show (1) that counsel’s representation fell below
18          an objective standard of reasonableness, and (2) that counsel’s deficient
            performance prejudiced the defense. Strickland Washington, 466 U.S. 668,
19          692, 694 (1984). The proper measure of attorney performance is objective
            reasonableness under prevailing professional norms. Id. at 688. Prejudice
20          means that the error actually had an adverse effect on the defense and that
            there is a reasonable probability that, but for counsel’s errors, the result of
21          the proceeding would have been different. Id. at 693-694.
22   Barkley v. Lizarraga, No. 2:15-CV-0655 JAM AC, 2021 WL 779988, at *8 (E.D. Cal. Mar.
23   1, 2021).
24          A.     Unexhausted Claims
25          The R&R concludes that grounds one and four are procedurally defaulted without
26   excuse and, therefore, this Court should not reach the merits of those theories of ineffective
27   assistance of counsel. (Doc. 12 at 10). The R&R recounted the law governing exhaustion
28   in state court. (Doc. 12 at 5-7). Neither party objected to this recounting of the law and
                                                 -4-
      Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 5 of 11



 1   the Court hereby accepts it.
 2          With respect to whether grounds one and four are exhausted, in his objections,
 3   Petitioner starts with the conclusion that these claims are exhausted. (Doc. 13 at 1).
 4   However, Petitioner makes no argument as to when or how they were exhausted in the state
 5   courts. (Doc. 13 at 1-4). Petitioner instead appears to argue indirectly that he should be
 6   excused from exhaustion under Martinez v. Ryan, 566 U.S. 1, 17 (2012) because grounds
 7   one and four are substantial. (Doc. 13 at 4). The Court finds that grounds one and four are
 8   unexhausted and accepts the R&R on this point. (See Doc. 12 at 10-11)
 9          Next, the Court will consider whether these claims are substantial such that they
10   should be excused from exhaustion under Martinez.
11                 1.     Ground One
12          Petitioner’s first theory of ineffective assistance of counsel is that his counsel was
13   ineffective for failing to preserve the victim’s body for independent medical testing. (Doc.
14   12 at 10). The R&R concludes that this claim is not substantial because Petitioner fails to
15   offer anything beyond speculation as to what this evidence, if preserved, might have
16   revealed. (Doc. 12 at 12-13). Thus, the R&R concludes that Petitioner cannot show
17   through speculation that he was prejudiced (as required under Strickland) by his counsel’s
18   failure to preserve this evidence. (Doc. 12 at 13 (citing Djerf v. Ryan, 931 F.3d 870, 883
19   (9th Cir. 2019)). As the R&R recounts, in Djerf the Court of Appeals noted that “counsel’s
20   failure to investigate, develop, and present additional mental health evidence was not
21   prejudicial” because such “speculation rarely creates a ‘reasonable probability’ that a
22   different result would have occurred absent the purportedly deficient representation.”
23          In his objections, Petitioner frames this claim that trial counsel was ineffective as
24   based on trial counsel’s failure to preserve evidence by failing to preserve the decedent’s
25   body for testing. (Doc. 13 at 2-3). However, the duty to preserve evidence in the state’s
26   possession falls on the state, not the defendant’s lawyer.       See e.g. United States v.
27   Krumwiede, No. 3:18-CR-00274-IM, 2020 WL 6479280, at *2 (D. Or. Nov. 3, 2020). And,
28   this duty arises when such evidence may have been exculpatory. Id. Here, however, the
                                                 -5-
      Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 6 of 11



 1   evidence was examined and tested by the state and the state’s witness found the evidence
 2   showed Petitioner’s guilt. (Doc. 12 at 12). Thus, the state did not violate a duty to preserve
 3   evidence. Petitioner cites nothing in support of his objection. Moreover, the Court has
 4   found nothing that requires the state to preserve a body indefinitely (at this point over seven
 5   years and counting) in the event future counsel wishes to perform further tests.
 6          In reality, Petitioner must be arguing that his counsel was ineffective for failing to
 7   independently test the evidence before or during the trial. Courts in this circuit have
 8   addressed such a claim in similar circumstances. For example,
 9          [C]ontrary to Petitioner’s assertions, he is not entitled to DNA testing to
            prove ineffective assistance of counsel under Jones v. Woods, 114 F.3d 1002
10          (9th Cir. 1997). In Jones, the petitioner filed a petition for writ of habeas
            corpus pursuant to 28 U.S.C. § 2254 arguing, in part, ineffective assistance
11          of counsel. Id. at 1007. Petitioner argued, in pertinent part, that counsel’s
            failure to investigate blood and hair evidence linked to the murder of his wife
12          amounted to ineffective assistance where the petitioner continually insisted
            that he was innocent, he knew the identity of the actual murderer, and he
13          would be exonerated if his attorney had conducted forensic testing on blood
            from petitioner’s jeans and foreign hairs found on his deceased wife. Id. at
14          1005–6, 1010–11. The Jones court held that counsel’s failure to investigate
            amounted to ineffective assistance and prejudiced the petitioner. Id. at 1011.
15          However, Jones is distinguishable from the instant case for several reasons.
            First, the blood and hair evidence in Jones was never tested. Here, the San
16          Diego Sheriff’s Office conducted a DNA test on the black hoodie, gloves,
            mask, and gun, the results of which linked Petitioner to some of those items.
17          Second, Petitioner does not establish prejudice as was established by the
            Jones petitioner. In Jones, the petitioner proved prejudice because testing the
18          evidence could have proven that the blood found on petitioner was not his
            wife’s blood and foreign hairs on the wife’s body came from a different man.
19          The court found that there was a reasonable probability that this evidence
            would have changed the outcome of the petitioner’s trial. Id. at 1010–13.
20          Here, there is no prejudice. Even assuming arguendo a DNA re-test would
            establish that the items in question were cross-contaminated, Petitioner has
21          not shown the reasonable probability that this would have changed the result
            of his proceeding, especially considering the significant, additional evidence
22          linking Petitioner to the charged crimes.
23   Edwards v. Miller, No. 14CV0429 JAH(KSC), 2016 WL 3092088, at *21 (S.D. Cal. June
24   2, 2016), aff’d, 756 F. App'x 680 (9th Cir. 2018).
25          This case is substantially similar to Edwards. First, the evidence in this case was in
26   fact tested by the state; thus, there is no reason to believe defense tests would be different.
27   (Doc. 12 at 12). Second, there was substantial other evidence of Petitioner’s guilt. (Doc.
28   12 at 2-3). Finally, Petitioner’s does not even argue what this evidence would show, thus
                                                  -6-
      Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 7 of 11



 1   making his argument even more specious that mere speculation; it is a pure fishing
 2   expedition.
 3          For all of these reasons, Petitioner has failed to show that ground one is substantial
 4   under Martinez. Thus, ground one is unexhausted, without excuse, and relief on this claim
 5   will be denied.
 6          The Court notes Petitioner also adds a footnote alleging judicial misconduct and
 7   prosecutorial misconduct, without any citations to the state court record or any relevant
 8   law. (Doc. 13 at 3 n.1). In the response, Respondents note that none of these claims were
 9   raised in the Petition, and thus the objections must effectively be an attempt to amend the
10   Petition to add additional claims. (Doc. 14 at 2). As Respondents further note, this Court
11   has discretion to deny leave to amend at this stage of the case. (Id. citing Brown v. Roe,
12   279 F.3d 742, 744 (9th Cir. 2002)). To the extent the Court should liberally construe
13   counsel’s additional arguments as an effort to amend the Petition and add additional claims,
14   the Court exercises its discretion to deny that request. The additional arguments are
15   presented with no legal support and no argument as to how they would entitle Petitioner to
16   habeas relief. As a result, amendment to consider these arguments would be futile because
17   on this record they have no support.
18                 2.     Ground 4
19          Again, the R&R recommends that this Court find that ground four is unexhausted
20   without excuse. In ground four, Petitioner argues ineffective assistance of counsel based
21   on his theory that his counsel undermined his credibility in closing arguments. (Doc. 12 at
22   10). The R&R concludes that ground four is not substantial under Martinez because
23   counsel’s closing argument aided Petitioner’s defense. (Doc. 12 at 13-14).
24          Petitioner objects to this conclusion and argues ground four is substantial because
25   counsel’s closing argument in Petitioner’s opinion contradicted Petitioner’s testimony.
26   (Doc. 13 at 3-4). This Court has reviewed the reasoning of the R&R and agrees with the
27   R&R that Petitioner’s counsel’s closing argument pointed out that Petitioner could have
28   chosen to not call the police or cooperate with the police and, instead, his cooperation was
                                                 -7-
      Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 8 of 11



 1   evidence of his lack of guilt. (Doc. 12 at 13-14). This Court agrees with the R&R that this
 2   was not a “ineffective” argument under Strickland. Petitioner’s objection is overruled.
 3          Accordingly, this Court finds this claim is not substantial such that it should be
 4   excused from exhaustion under Martinez. Thus, ground four is unexhausted, without
 5   excuse, and relief on this claim will be denied.
 6          B.     Exhausted Claims
 7                 1.      Ground 2
 8          In ground two, Petitioner argues that “trial counsel’s performance was deficient
 9   when [counsel] failed to present the defense’s medical expert’s testimony to mitigate or
10   otherwise cast doubt on the prosecution’s case.” (Doc. 12 at 14 quoting Doc. 1-2 at 8).
11   This claim was exhausted in state court and the state court concluded trial counsel’s
12   performance was not deficient. (Doc. 12 at 14-15). The R&R concludes that the Arizona
13   court’s decision was not contrary to, or an unreasonable application of, clearly established
14   federal law, nor was it an unreasonable determination of the facts. (Doc. 12 at 15). Thus,
15   the R&R recommends that this Court deny relief on this claim. (Doc. 12 at 16).
16          Petitioner objects (Doc. 13 at 4) and argues that the state court was unreasonable in
17   accepting trial counsel’s affidavit (Doc. 12 n.2) in which he explained his strategic decision
18   for not calling the retained defense expert. Instead, Petitioner argues, without citation to
19   any evidence or law, that trial counsel refused to call the retained defense expert to retaliate
20   against Petitioner for filing a bar complaint against him. (Doc. 13 at 4).
21          There is no evidence in the record to support Petitioner’s version of the facts.
22   Moreover, the state court’s decision was not an unreasonable determination of the facts.
23   As the R&R recounts in detail the state court listed numerous legitimate strategic reasons
24   why trial counsel decided not to call the expert. As the R&R recounts:
25                  The [state] court reviewed counsel’s reasons for not calling Dr. Finkle
            as a witness and found those reasons justifiable. The court noted that Dr.
26          Finkle was a chiropractor, and not a medical examiner or medical doctor. Dr.
            Finkle was a radiologist and attorney, but he had never been a coroner. The
27          court found that his minimal qualifications to testify regarding the cause of
            death was a legitimate concern for counsel. The court also found counsel was
28          justifiably concerned regarding Dr. Finkle’s testimony because his theory
                                                  -8-
      Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 9 of 11



 1          lacked any supporting evidence. [The state court found:]
 2                 The main divergence between his opinions and the conclusions
                   of the Medical Examiner is his theory that the only way to
 3                 explain the victim’s multiple broken ribs and the absence of
                   any internal organ injuries was a substantial but low velocity
 4                 impact in which force was exerted upon the victim from the
                   front and the back. The only scenario that he could even
 5                 suggest was the victim being pinned by a vehicle against the
                   wall of the garage. The problem that trial counsel undoubtedly
 6                 faced was that there was absolutely nothing to suggest that this
                   actually happened. There was no evidence that the victim had
 7                 left the house or had even gone into the garage. There was
                   plentiful evidence that he was virtually confined to his bed.
 8                 There was no evidence that anyone had come to the house
                   while the Defendant was gone during the day of the victim’s
 9                 death.
10   (Doc. 12 at 14 (quoting in part Doc. 9-2 at 170) (internal citations omitted)).
11          Further the state court noted that Petitioner failed to demonstrate prejudice. (Doc.
12   12 at 15). This Court agrees with the R&R that the state court’s determination under both
13   prongs of Strickland was not contrary to, or an unreasonable application of, clearly
14   established federal law. This Court also agrees with the R&R that the state court’s
15   determination of the facts was not unreasonable. Accordingly, relief on ground two is
16   denied.
17                 2.     Ground 3
18          In ground three Petitioner argues his trial counsel was ineffective for failing to DNA
19   test various reddish-brown stains that were present throughout the home. (Doc.12 at 16).
20   DNA tests were performed on Petitioner’s shoes and on the victim’s clothing; nonetheless
21   Petitioner argues DNA tests of all the stains should have been performed. (Doc. 12 at 16-
22   17). As the R&R quotes, the state court found:
23          …[T]he fact remains that it is [Petitioner’s] burden to show that he was
            prejudiced by the decision of his trial attorney. It is unknown whether DNA
24          testing of the biological matter would have identified a third person as having
            been present in the hours under circumstances explaining why this biological
25          matter would have been left behind. It is unknown whether there would have
            been an innocent reason for that third person’s material to be present or for
26          them to have been in the house. It is unknown whether the testing could
            identify a previously unknown person who could be tracked down and might
27          confess to breaking into the house and beating the victim during an aborted
            burglary. It is unknown whether the biological material would have been
28          identified as having been left exclusively by the victim or the Defendant,
                                                 -9-
      Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 10 of 11



 1          which would have been an investigatory dead end.
 2          Of course, the reason for these unknowns is that the specimens were never
            DNA tested. Whether they could still be tested is unclear. It is sheer
 3          conjecture and supposition to suggest that the results of any such testing
            could have been beneficial to the defense in this case. It seems highly
 4          unlikely to the Court under the factual circumstances of this case. The Court
            determines that the Defendant has failed to establish that trial counsel’s
 5          failure to seek testing of the biological material prejudiced him in any
            manner. The Defendant is not entitled to post-conviction relief on the basis
 6          that trial counsel was ineffective for failing to seek testing of the stains found
            in the house.
 7
     (Doc. 12 at 17 (quoting Doc. 9-2 at 4)).
 8
            The R&R then concludes that the state court’s decision that counsel was not
 9
     ineffective under Strickland was not contrary to, or an unreasonable application of clearly
10
     established federal law, nor was it an unreasonable determination of the facts. (Doc. 12 at
11
     18). Accordingly, the R&R recommends that relief on this claim be denied. (Id.).
12
            Petitioner objects and posits what a DNA test of these stains would have shown.
13
     Specifically, Petitioner argues that the stains would have shown that they were blood of
14
     the decedent from previous days when the decedent has injured himself in the home and
15
     not stains from the day of the decedent’s death. (Doc. 13 at 5). As with Petitioner’s other
16
     objections in this case, there is no evidence that additional tests would have been consistent
17
     with Petitioner’s current argument. Nonetheless, even assuming Petitioner’s argument–
18
     that the untested stains were from prior injuries–is factually true, such argument would not
19
     make the state court’s determination of the facts or application of the law unreasonable.
20
     Specifically, the state court hypothesized that further DNA testing might have revealed
21
     only DNA of the decedent and Petitioner and concluded that such a result would have been
22
     an investigatory dead end. Petitioner’s argument in his objections fails to explain why this
23
     conclusion was incorrect.
24
            Thus, this Court agrees with the R&R that the state court’s determination was
25
     neither contrary to, nor an unreasonable application of, clearly established federal law nor
26
     was it an unreasonable determination of the facts. Accordingly, habeas relief on ground
27
     three is denied.
28
                                                  - 10 -
      Case 3:19-cv-08325-JAT Document 15 Filed 03/29/21 Page 11 of 11



 1          Of further note, Petitioner makes several other “statements” related to ground three,
 2   but offers no argument, factual support, or legal support for how these statements would
 3   bear on this case. For example, Petitioner states that the police reports in this case were
 4   unreliable because they were written three days after the incident and the photographs were
 5   staged. (Doc. 13, page 5 n.2). As indicated, Plaintiff offers no cite for either of these
 6   statements. Further, Petitioner offers no argument as to how these facts, if true, would bear
 7   on his ineffective assistance of counsel claim. Finally, Petitioner offers no argument or
 8   law as to how these facts, if true, would have prejudiced him (as required under Strickland)
 9   in view of the overwhelming other evidence against him. For all of these reasons, these
10   additional “facts” do not provide a basis for habeas relief.
11   IV.    Conclusion
12          For the foregoing reasons,
13          IT IS ORDERED that the Report and Recommendation (Doc. 12) is accepted and
14   adopted; the objections (Doc. 13) are overruled. The Petition in this case is denied and
15   dismissed, with prejudice, and the Clerk of the Court shall enter judgment accordingly.
16          IT IS FURTHER ORDERED that pursuant to Rule 11 of the Rules Governing
17   Section 2254 Cases, in the event Petitioner files an appeal, the Court denies issuance of a
18   certificate of appealability because dismissal of the portions of the Petition is based on a
19   plain procedural bar and jurists of reason would not find this Court’s procedural ruling
20   debatable, see Slack v. McDaniel, 529 U.S. 473, 484 (2000), and Petitioner has not made a
21   substantial showing of the denial of a constitutional right, see 28 U.S.C. § 2253(c)(2).
22          Dated this 29th day of March, 2021.
23
24
25
26
27
28
                                                 - 11 -
